      MEMO
        CaseENDORSED
            1:18-cr-00698-ALC            Document 82 Filed 07/20/21 Page 1 of 1



                      ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
                                           Attorneys at Law
                                     100 Lafayette Street, Suite 501
                                         New York, NY 10013

Franklin A. Rothman
Jeremy Schneider                                                                   Tel: (212) 571-5500
Robert A. Soloway                                                                  Fax: (212) 571-5507
David Stern

Rachel Perillo
                                                                  July 20, 2021

Via ECF & Email
Honorable Andrew L. Carter, Jr.
United States District Judge
Southern District of New York
40 Foley Square                                                                      7/20/21
New York, New York 10007

                 Re:    United States v. Jalyn Oliver
                        18 Cr. 698 (ALC)

Dear Judge Carter:

        I am the attorney for Jalyn Oliver, the defendant in the above-referenced matter. Mr.
Oliver is scheduled to be sentenced on August 6, 2021 at 11:30 a.m. I write with the consent of
the government, by AUSA Frank Balsamello, to request an adjournment of sentencing to
October 28, 2021 at 2:00 p.m., a date and time that I understand is convenient for the Court. The
reason for this request is that I am scheduled to have surgery and will be unavailable on the
presently scheduled sentencing date.

        Please contact me if the Court has any questions regarding this application.

        Your Honor’s time and attention to this matter is appreciated.

                                                         Respectfully submitted,
                                                               /s/
                                                         Jeremy Schneider

cc:     AUSA Frank Balsamello (ECF & Email)             The application is GRANTED.
                                                        So Ordered.

                                                                                                    7/20/21
